IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-12-00386-CR

CHANNIN K. ARDOIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee
                                  ______________

                             Trial Court No. 12-14967


                         MEMORANDUM OPINION


      On October 22, 2012, we received a pro se “written notice of appeal” from

Channin K. Ardoin. Although it identified a trial court cause number, No. 12-14967, the

notice of appeal was insufficient for us to even determine the county or court from

which Ardoin sought to appeal.

      By letter dated October 31, 2012, the Clerk of the Court notified Ardoin as

follows:

      Pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, you are
      notified that the “Written Notice of Appeal” you sent to this Court is
      defective in that it fails to identify the trial court judgment or other
      appealable order from which you desire to appeal. See TEX. R. APP. P.
        25.2(c), (f); 37.1. You are requested to ensure that a proper amended
        notice of appeal is filed with the trial court, with notice given to this
        Court, within 30 days from the date of this notice. If a proper amended
        notice of appeal is not filed in the trial court within 30 days from the date
        of this notice, this appeal must be referred to the Court for appropriate
        orders. TEX. R. APP. P. 37.1.

More than thirty days passed, and Ardoin did not give notice to this Court that he filed

a proper amended notice of appeal with the trial court. Accordingly, by letter dated

January 9, 2013, the Clerk of the Court reminded Ardoin of the October 31 letter and

notified him that the Court, under its inherent authority, may dismiss his appeal for

want of prosecution if the Court concludes that the appeal was not taken with the

intention of pursuing it to completion, but instead was taken for the purposes of delay.

See Ealy v. State, 222 S.W.3d 744 (Tex. App.—Waco 2007, no pet.); Peralta v. State, 82
S.W.3d 724 (Tex. App.—Waco 2002, no pet.). The Clerk also warned Ardoin in the

January 9 letter that the Court may dismiss his appeal unless, within twenty-one days

after the date of the letter, he provided notice that he had filed an amended notice of

appeal with the trial court.

        To date, Ardoin has not provided notice to this Court that he has filed an

amended notice of appeal with the trial court. In fact, in the more than three months

since we received Ardoin’s notice of appeal, he has completely failed to contact this

Court or to take any further action toward prosecuting this appeal, despite our letters.

Under these circumstances, we conclude that this appeal was not taken with the

intention of pursuing it to completion, but instead was taken for the purposes of delay.




Ardoin v. State                                                                         Page 2
Accordingly, we dismiss this appeal, under our inherent authority, for want of

prosecution.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 14, 2013
Do not publish
[CR25]




Ardoin v. State                                                          Page 3